DETAILED ACTION
	For this Office action, Claims 19-38 are pending.  Claims 1-18 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 19-26, 32, 34 and 35 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mouhebaty, US Pat Pub. 2004/0035769; found in IDS filed 11/04/2021.
	Regarding instant Claim 19, Mouhebaty discloses a filter assembly (Abstract; dual filter multi-media filtration assemblies) comprising:  (i) a mounting plate adapted to conduct fluid from an outlet port of an attached machine into the filter assembly via a tapered conduit (Abstract; Figure 1; Figure 2; Paragraph [0004]; Paragraph [0024]; Paragraph [0025]; dual filter multi-media filtration assembly; primary filter 210 that is removably attached to mounting plate in cylindrical housing 101; inlet port 200 leading to first passage 102 from automotive machine and comprises a tapered conduit that narrows as fluid flows to the assembly), (ii) a primary filter and a secondary filter, wherein the secondary filter is concentrically positioned within the primary filter (Abstract; Figure 1; Figure 2; Paragraph [0024]; Paragraph [0025]; primary filter 210 with secondary filter 220 configured concentrically within said primary filter); (iii) a pressure-actuated valve situated in the filter assembly, wherein the pressure-actuated valve is movable into an open position in response to a pressure differential (Figure 1; Figure 2; Paragraph [0023]; Paragraph [0024]; Paragraph [0025]; Paragraph [0028]; Paragraph [0030]; first stage bypass valve 110 with fist coil spring 112 and valve seat 131; coil position of spring 112 moves into open position based on pressure differential); and (iv) an inlet port configured to receive the filtered fluid from the filter assembly and return the filtered fluid to the attached machine (Figure 2; Figure 3; Paragraph [0024]; outlet chamber 108).  
	Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  Mouhebaty further discloses wherein the primary and secondary filters are each made from synthetic fibers (Paragraph [0008]; filters may be made of a cellulose filter membrane).  
	Regarding instant Claim 21, Claim 19, upon which Claim 21 is dependent, has been rejected above.  Mouhebaty further discloses wherein the primary filter has a first porosity and the secondary filter has a secondary porosity (Paragraph [0009]; Paragraph [0016]; Paragraph [0030]; primary filter 210 and secondary filter element 220 comprise predetermined porosities).  
	Regarding instant Claim 22, Claim 19, upon which Claim 22 is dependent, has been rejected above.  Mouhebaty further discloses wherein the filter assembly comprises an outer enclosure comprising a peripheral portion and a central portion (Abstract; Figure 2; Paragraph [0025]; cartridge housing filter assemblies 210 and 220 comprises cartridge housing comprising peripheral portion that for fluid entering inlet port 200 and flowing into primary filter 210 [see arrows associated with 200 and 210 in Fig. 2] and central portion comprising core 250).  
	Regarding instant Claim 23, Claim 22, upon which Claim 23 is dependent, has been rejected above.  Mouhebaty further discloses wherein the mounting plate is secured to the outer enclosure of the filter assembly (Figure 2; Paragraph [0024]; Paragraph [0025]; filter assembly/cartridge mounted to cylindrical housing 101).  
	Regarding instant Claim 24, Claim 22, upon which Claim 24 is dependent, has been rejected above.  Mouhebaty further discloses wherein the primary filter is disposed within the outer enclosure such that a fluid in the peripheral portion passes across the primary filter into the central portion (Figure 2; Paragraph [0025]; fluid flows from outside of primary filter 210 into central core 250).
	Regarding instant Claim 25, Claim 22, upon which Claim 25 is dependent, has been rejected above.  Mouhebaty further discloses wherein the secondary filter is disposed within the primary filter and between the pressure-actuated valve and the central portion of the outer enclosure (Figure 2; Paragraph [0024]; Paragraph [0025]; secondary filter 220 is between core 250 and first bypass valve 110).  
	Regarding instant Claim 26, Claim 19, upon which Claim 26 is dependent, has been rejected above.  Mouhebaty further discloses wherein the pressure-actuated valve comprises a ball valve biased in a closed portion with a spring (Figure 2; Paragraph [0024]; coiled spring 112 and plunger/ball 111).  
	Regarding instant Claim 32, Claim 19, upon which Claim 32 is dependent, has been rejected above.  Mouhebaty further discloses wherein the tapered conduit is at an angle, with respect to the horizontal plane of the mounting plate, of less than 90 degrees (Figure 2; Paragraph [0024]; Paragraph [0025]; inlet conduit is at a zero degree angle with the horizontal plane of the mounting plate).  
	Regarding instant Claim 34, Claim 19, upon which Claim 34 is dependent, has been rejected above.  Mouhebaty further discloses wherein the pressure-actuated valve is in an open position in response to a pressure differential, any fluid that passes through the secondary filter does not pass through the primary filter (Figure 2; Figure 3; Paragraph [0030]; when plunger 111 is forced into open position, fluid flows into secondary filter 220 without entering primary filter 210) and any fluid that passes through the primary filter does not pass through the secondary filter (Figure 2; Figure 3; Paragraph [0030]; fluid does not flow through primary filter 210 during open state of plunger 111).
	Regarding instant Claim 35, Claim 19, upon which Claim 35 is dependent, has been rejected above.  Mouhebaty further discloses wherein the mounting plate comprises a seal, whereby the seal forms a fluid tight seal between the filter assembly and the attached machine (Figure 2; Paragraph [0024]; seal seen between cartridge and cylindrical housing 101 in Figure 2, as fluid is contained within assembly).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouhebaty, US Pat Pub. 2004/0035769 (found in IDS filed 11/04/2021) in view of Jones et al. (herein referred to as “Jones”, US 5711872; found in IDS filed 11/04/2021).
	Regarding instant Claim 27, Claim 22, upon which Claim 27 is dependent, has been rejected above.  However, Mouhebaty is silent on the outer enclosure comprising a plurality of cooling fins protruding radially therefrom.
	Jones discloses a reusable oil filter assembly in the same field of endeavor as Mouhebaty, as it solves the mutual problem of providing an oil filter (Abstract).  Jones further discloses a filter assembly within an outer enclosure, wherein the enclosure comprises a plurality of cooling fins protruding radially therefrom to facilitate cooling of the oil and to provide additional strength and reinforcement to said outer enclosure (Figure 27; Col. 12, Lines 51-67).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer enclosure of Mouhebaty by further comprising a plurality of cooling fins protruding radially therefrom as taught by Jones because Jones discloses such cooling fins facilitate cooling of the oil and provide additional strength and reinforcement to said outer enclosure (Jones, Figure 27; Col. 12, Lines 51-67).

Claims 28-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouhebaty, US Pat Pub. 2004/0035769 (found in IDS filed 11/04/2021) in view of Maurer et al. (herein referred to as “Maurer”, US Pat Pub. 2007/0262014).
	Regarding instant Claim 28, Claim 19, upon which Claim 28 is dependent, has been rejected above.  Mouhebaty discloses an end cap and a secondary filter assembly that comprises the secondary filter (Figure 2; Figure 3; Paragraph [0025]; intermediate chamber 104 serves as secondary filter assembly housing secondary filter 220; filter cartridge would have end cap to ensure containment of fluid during filtration).
	However, Mouhebaty is silent on the end cap comprising a threaded aperture for mounting said secondary filter assembly.
	Maurer discloses a filtering apparatus and filter element in the same field of endeavor as Mouhebaty, as it solves the mutual problem of providing and mounting a filter assembly (Abstract; Figure 1; housing and filter element plus holding mechanism).  Maurer further discloses a threaded aperture on an end cap for mounting a filter assembly in order to secure and hold the filter assembly during filtration (Abstract; Figure 2; Figure 3; Paragraph [0010]; Paragraph [0012]; Paragraph [0027]; inner thread 44 would provide mounting and security to the filter element).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the end cap and secondary filter assembly of Mouhebaty to further comprise the threaded aperture taught for mounting the secondary filter assembly as taught by Maurer because Maurer discloses the threaded aperture will hold and secure the secondary filter assembly during filtration (Maurer, Abstract; Figure 2; Figure 3; Paragraph [0010]; Paragraph [0012]; Paragraph [0027]; inner thread would secure secondary filter assembly during mounting).  
	Regarding instant Claims 29 and 33, Claim 28, upon which Claim 29 is dependent, has been rejected above.  The combined references further disclose wherein the secondary filter assembly comprises a secondary filter housing that at least partially encloses the secondary filter and fixes the secondary filter and the pressure-actuated valve to the end cap with a ball seat and seal plate (Mouhebaty, Figure 2; Figure 3; Paragraph [0024]; Paragraph [0025]; Maurer, Abstract; Figure 2; Figure 3; Paragraph [0010]; Paragraph [0012]; Paragraph [0027]; secondary filter housing present in area within intermediate chamber 104, ball seat and seal plate seen with coiled spring associated with inlet chamber 106, central chamber 107, outlet chamber 108, threads of Maurer provide mounting; see Claim 33, which comprises features of Claims 29 wherein primary filter 210 is cylindrical in Mouhebaty {Paragraph [0006]}).
	Regarding instant Claim 30, Claim 29, upon which Claim 30 is dependent, has been rejected above.  The combined references further disclose wherein the secondary filter housing has a set of threads for engagement with the threaded aperture of the end cap (Maurer, Abstract; Figure 2; Figure 3; Paragraph [0010]; Paragraph [0012]; Paragraph [0027]; filtration assembly comprises inner threads 44 for secure mounting).  
	Regarding instant Claim 31, Claim 30, upon which Claim 31 is dependent, has been rejected above.  The combined references further disclose wherein the primary filter and the secondary filter are threadingly coupled together (Mouhebaty, Figure 2; Figure 3; Maurer, Abstract; Figure 2; Figure 3; Paragraph [0010]; Paragraph [0012]; Paragraph [0027]; inner threads 44 would couple secondary filter 220 with primary filter 210).  

Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouhebaty, US Pat Pub. 2004/0035769 (found in IDS filed 11/04/2021) in view of Bechtum et al. (herein referred to as “Bechtum”, US Pat Pub. 2005/0103701).
	Regarding instant Claim 36, Claim 19, upon which Claim 36 is dependent, has been rejected above.  Mouhebaty discloses that the primary filter has a predetermined porosity (Paragraph [0016]).
	However, Mouhebaty is silent on the primary filter comprising a porosity of less than about 125 microns.
	Bechtum discloses a liquid filter arrangement with secondary filter and bypass flow in the same field of endeavor as Mouhebaty, as it solves the mutual problem of providing a filter assembly with a first and secondary filter (Abstract).  Bechtum further discloses a filter with a porosity of less than 125 microns for the purpose of removing particulate of sizes less than 125 microns (Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity of the primary filter of Mouhebaty to have a porosity of less than about 125 microns as taught by Bechtum because Bechtum discloses such a porosity removes particulate of sizes less than 125 microns (Bechtum, Paragraph [0058]).
	Regarding instant Claim 37, Claim 19, upon which Claim 36 is dependent, has been rejected above.  Mouhebaty discloses that the secondary filter has a predetermined porosity (Paragraph [0016]).
	However, Mouhebaty is silent on the secondary filter comprising a porosity of greater than about 125 microns.
	Bechtum discloses a liquid filter arrangement with secondary filter and bypass flow in the same field of endeavor as Mouhebaty, as it solves the mutual problem of providing a filter assembly with a first and secondary filter (Abstract).  Bechtum further discloses a filter with a porosity of greater than 125 microns for the purpose of removing particulate of sizes greater than 125 microns (Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity of the primary filter of Mouhebaty to have a porosity of greater than about 125 microns as taught by Bechtum because Bechtum discloses such a porosity removes particulate of sizes greater than 125 microns (Bechtum, Paragraph [0058]).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouhebaty, US Pat Pub. 2004/0035769 (found in IDS filed 11/04/2021) in view of Smith, US 6488848 (found in IDS filed 11/04/2021).
	Regarding instant Claim 38, Claim 19, upon which Claim 38 is dependent, has been rejected above.  Mouhebaty discloses a semi-rigid protective grid on one side of the primary filter (Figure 2; Paragraph [0025]; intermediate chamber 104).
	However, Mouhebaty is silent on the primary filter being sandwiched between two semi-rigid protective grids.
	Smith discloses a cleanable filter with ported cylinder adjacent screens in the same field of endeavor as Mouhebaty, as it solves the mutual problem of providing a mountable filter (Abstract).  Smith further discloses a primary filter that is sandwiched between two semi-rigid protective grids that protect said filter (Figure 2; Col. 5, Line 37-Col. 6, Line 4; outer wall 64 and hollow core 68).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protective grid and the primary filter of Mouhebaty to further have said filter sandwiched between two semi-rigid protective grids as taught by Smith because Smith discloses such protective grids will protect the filter during service (Smith, Figure 2; Col. 5, Line 37-Col. 6, Line 4).

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/17/2022